DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to the application filed on 06/15/2021.
Claims 1-30 are pending in the application.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8, 10-11, 16-23, 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. US 2020/0351818 A1 hereinafter Park in view of Murray et al. US 2020/0404617 hereinafter Murray.
Regarding claim 1. Park teaches A method of wireless communication by a user-equipment (UE), comprising: 
communicating over a carrier comprising a plurality of bandwidth parts (BWPs), [0120]-[0122], [0131];  wireless device configured for operation in one or more BWPs, on a cell or carrier (see FIG 10. Plurality of BWPs), utilizing BWP hopping by switching between BWPs of the plurality of BWPs according to a hopping pattern, [0129], [0130] switching between BWPs after or in response to receiving DCI indication (a frequency hopping bandwidth with which the base station configures the wireless device, see [0091]);
receiving a paging indicator message in a first BWP of the plurality of BWPs; responsive to the paging indicator message, switching from the first BWP to a paging BWP of the plurality of BWPs, the paging BWP configured to carry paging messages; and receiving a paging message in the paging BWP, [0130]; wireless device switches an active BWP from a first BWP to a second BWP of the plurality of BWPs (BWPs shown in FIG.10), after or in response to receiving DCI indicating the second BWP as an active BWP; According to [0129]-[0130] the first BWP is the active BWP. The wireless device receives DCI indicating the second BWP as an active BWP. [0127]; DCI may comprise a BWP indicator field where the BWP indicator field value (this is interpreted as paging indicator) may indicate an active BWP (paging BWP). 
Therefore, see [0130] by indication in the DCI message BWP indicator field value (paging indicator) in active BWP (the first BWP) the wireless device switches from the active BWP to a paging BWP (second/designated BWP) of the plurality of BWPs.  
However, Park does not explicitly disclose paging indicator message; paging BWP.
Murray discloses receiving a paging indicator message in a first BWP of the plurality of BWPs; [0290]-[0291]; DCI comprise a paging indicator. 
Murray discloses a paging BWP configured to carry paging messages; and 
receiving a paging message in the paging BWP, [0495]-[0501]; PBWP (paging BWP) for UE used to enable monitoring for paging within default BWPs.
Therefore, it would have been obvious to an ordinary artisan before the effective filing date to modify Park with Murray to indicate to the UE to use paging BWP (PBWP) to enable monitoring for paging within default BWPs; see [0498].

Regarding claim 2. Park does not explicitly teach but Murray teaches, further comprising: receiving a media access control (MAC) control element (CE) that includes the paging indicator message, [0015]; MAC Control Element (CE) that may be used to indicate the paging blocks a UE will monitor or prefers to monitor for paging.
Therefore, it would have been obvious to an ordinary artisan before the effective filing date to modify Park with Murray to transmit Paging Indicators to indicate to the UE that it should monitor for the Paging Message in a subsequent DL time resource(s). The reason is that Paging Indicator may be used to indicate the group(s) from which one or more UEs were page, [0291].

Regarding claim 3. Park does not explicitly teach but Murray teaches, further comprising: receiving a downlink control information (DCI) message that includes the paging indicator message, [0290]-[0291]; DCI comprise a paging indicator.
Therefore, it would have been obvious to an ordinary artisan before the effective filing date to modify Park with Murray to transmit Paging Indicators to indicate to the UE that it should monitor for the Paging Message in a subsequent DL time resource(s). The reason is that Paging Indicator may be used to indicate the group(s) from which one or more UEs were page, [0291].

Regarding claim 4. Park teaches, wherein the DCI is common to a plurality of UEs that includes the UE, [0110]: DCI intended for a group of wireless devices (group common DCI) correspond to an RNTI which is commonly configured for a group of wireless devices. A wireless device specific DCI may correspond to an RNTI configured for the wireless device.

Regarding claim 5. Park teaches, wherein: the first BWP is located at first resources, and the paging BWP is located at second resources having a predetermined relationship with the first resources, [0130]; in time-frequency resource shown in FIG. 10, switching of an active BWP from BWP1 1010 to BWP2 1020, where BWP2 is adjacent/closest to BWP1.
Park does not explicitly teach paging BWP.
Murray discloses a paging BWP, [0495]- [0501]; PBWP (paging BWP) for UE used to enable monitoring for paging within default BWPs.
Therefore, it would have been obvious to an ordinary artisan before the effective filing date to modify Park with Murray to indicate to the UE to use paging BWP (PBWP) to enable monitoring for paging within default BWPs; see [0498].

Regarding claim 6. Park does not teach but Murray teaches, wherein the predetermined relationship comprises a predetermined frequency offset between the first resources and the second resources, [0364], [0365], frequency offset and a paging BWP, [0495]-[0501]; PBWP (paging BWP) for UE used to enable monitoring for paging within default BWPs.
Therefore, it would have been obvious to an ordinary artisan before the effective filing date to modify Park with Murray to indicate to the UE to use paging BWP (PBWP) to enable monitoring for paging within default BWPs; see [0498].

Regarding claim 7. Park does not teach but Murray teaches, wherein the paging BWP is a selected paging BWP from among a plurality of paging BWPs of the plurality of BWPs, and wherein the predetermined relationship comprises the selected paging BWP being a closest paging BWP to the first BWP from among the plurality of paging BWPs, [0495]-[0501]; PBWP (paging BWP) for UE used to enable monitoring for paging within default BWPs.
Therefore, it would have been obvious to an ordinary artisan before the effective filing date to modify Park with Murray to indicate to the UE to use paging BWP (PBWP) to enable monitoring for paging within default BWPs; see [0498].


Regarding claim 8. Park does not explicitly teach but Murray teaches, wherein paging indicator message comprises resource information for identifying a resource location of the paging BWP, the resource information comprising at least one of: an explicit indication of the resource location of the paging BWP; a radio network temporary identifier (RNTI) field comprising information indicating the resource location of the paging BWP, [0460]-[0461]; carries information on the paging indication such as the location of the paging message; or an input parameter for a hashing function for calculation of the resource location of the paging BWP.
Therefore, it would have been obvious to an ordinary artisan before the effective filing date to modify Park with Murray to provide assistance to wireless device. The reason is that Paging Indicator may be used to indicate the group(s) from which one or more UEs were page, [0291].

Regarding claim 10. Park teaches, wherein the communicating over the carrier comprising the plurality of BWPs utilizing BWP hopping comprises: monitoring a paging indicator search space of the first BWP according to a predetermined paging indication periodicity, [0187], [0188], [0253], [0256]: information corresponding to a paging search space (e.g., pagingSearchSpace) spanning multiple periods of a paging search space.

Regarding claim 11. Park teaches, further comprising: switching from a previous BWP to the first BWP based on the predetermined paging indication periodicity, [0129], [0130] switching between BWPs after or in response to receiving DCI indication (a frequency hopping bandwidth with which the base station configures the wireless device, see [0091]; furthermore, [0258], [0315]-[0316] and [0321], the message may comprise assistance information that comprises the indication of the periodicity of the paging indications.

Regarding claim 16. Park discloses an apparatus for wireless communication, comprising: a processor; a memory communicatively coupled to the processor; and a transceiver communicatively coupled to the processor, wherein the processor and the memory are configured for:
communicating over a carrier comprising a plurality of bandwidth parts (BWPs), [0120]-[0122], [0131];  wireless device configured for operation in one or more BWPs, on a cell or carrier (see FIG 10. Plurality of BWPs), utilizing BWP hopping by switching between BWPs of the plurality of BWPs according to a hopping pattern, [0129], [0130] switching between BWPs after or in response to receiving DCI indication (a frequency hopping bandwidth with which the base station configures the wireless device, see [0091]);
receiving, via the transceiver, a paging indicator message in a first BWP of the plurality of BWPs; responsive to the paging indicator message, switching the transceiver from the first BWP to a paging BWP of the plurality of BWPs, the paging BWP configured to carry paging messages; and receiving, via the transceiver, a paging message in the paging BWP, [0130]; wireless device switches an active BWP from a first BWP to a second BWP of the plurality of BWPs (BWPs shown in FIG.10), after or in response to receiving DCI indicating the second BWP as an active BWP; According to [0129]-[0130] the first BWP is the active BWP. The wireless device receives DCI indicating the second BWP as an active BWP. [0127]; DCI may comprise a BWP indicator field where the BWP indicator field value (this is interpreted as paging indicator) may indicate an active BWP (paging BWP). 
Therefore, see [0130] by indication in the DCI message BWP indicator field value (paging indicator) in active BWP (the first BWP) the wireless device switches from the active BWP to a paging BWP (second/designated BWP) of the plurality of BWPs.  
However, Park does not explicitly disclose paging indicator message; paging BWP.
Murray discloses receiving a paging indicator message in a first BWP of the plurality of BWPs; [0290]- [0291]; DCI comprise a paging indicator. 
Murray discloses a paging BWP configured to carry paging messages; and 
receiving a paging message in the paging BWP, [0495]- [0501]; PBWP (paging BWP) for UE used to enable monitoring for paging within default BWPs.
Therefore, it would have been obvious to an ordinary artisan before the effective filing date to modify Park with Murray to indicate to the UE to use paging BWP (PBWP) to enable monitoring for paging within default BWPs; see [0498].

Regarding claim 17. Park does not explicitly teach but Murray teaches, wherein the processor and the memory are further configured for: receiving, via the transceiver, a media access control (MAC) control element (CE) that includes the paging indicator message, [0015]; MAC Control Element (CE) that may be used to indicate the paging blocks a UE will monitor or prefers to monitor for paging.
Therefore, it would have been obvious to an ordinary artisan before the effective filing date to modify Park with Murray to transmit Paging Indicators to indicate to the UE that it should monitor for the Paging Message in a subsequent DL time resource(s). The reason is that Paging Indicator may be used to indicate the group(s) from which one or more UEs were page, [0291].

Regarding claim 18. Park does not explicitly teach but Murray teaches, wherein the processor and the memory are further configured for: receiving, via the transceiver, a downlink control information (DCI) message that includes the paging indicator message, [0290]-[0291]; DCI comprise a paging indicator.
Therefore, it would have been obvious to an ordinary artisan before the effective filing date to modify Park with Murray to transmit Paging Indicators to indicate to the UE that it should monitor for the Paging Message in a subsequent DL time resource(s). The reason is that Paging Indicator may be used to indicate the group(s) from which one or more UEs were page, [0291].

Regarding claim 19. Park teaches, wherein the DCI is common to a plurality of scheduled entities that includes the apparatus, [0110]: DCI intended for a group of wireless devices (group common DCI) correspond to an RNTI which is commonly configured for a group of wireless devices. A wireless device specific DCI may correspond to an RNTI configured for the wireless device.

Regarding claim 20. Park does not explicitly teach but Murray teaches, wherein: the first BWP is located at first resources, and the paging BWP is located at second resources having a predetermined relationship with the first resources, [0130]; in time-frequency resource shown in FIG. 10, switching of an active BWP from BWP1 1010 to BWP2 1020, where BWP2 is adjacent/closest to BWP1.
Park does not explicitly disclose paging BWP.
Murray discloses a paging BWP, [0495]- [0501]; PBWP (paging BWP) for UE used to enable monitoring for paging within default BWPs.
Therefore, it would have been obvious to an ordinary artisan before the effective filing date to modify Park with Murray to indicate to the UE to use paging BWP (PBWP) to enable monitoring for paging within default BWPs; see [0498].

Regarding claim 21. Park does not explicitly disclose but Murray discloses, wherein the predetermined relationship comprises a predetermined frequency offset between the first resources and the second resources, [0364], [0365], frequency offset and a paging BWP, [0495]-[0501]; PBWP (paging BWP) for UE used to enable monitoring for paging within default BWPs.
Therefore, it would have been obvious to an ordinary artisan before the effective filing date to modify Park with Murray to indicate to the UE to use paging BWP (PBWP) to enable monitoring for paging within default BWPs; see [0498].

Regarding claim 22. Park does not explicitly disclose but Murray discloses, wherein the paging BWP is a selected paging BWP from among a plurality of paging BWPs of the plurality of BWPs, and wherein the predetermined relationship comprises the selected paging BWP being a closest paging BWP to the first BWP from among the plurality of paging BWPs, [0495]-[0501]; PBWP (paging BWP) for UE used to enable monitoring for paging within default BWPs.
Therefore, it would have been obvious to an ordinary artisan before the effective filing date to modify Park with Murray to indicate to the UE to use paging BWP (PBWP) to enable monitoring for paging within default BWPs; see [0498].

Regarding claim 23. Park does not explicitly disclose but Murray discloses, wherein paging indicator message comprises resource information for identifying a resource location of the paging BWP, the resource information comprising at least one of: an explicit indication of the resource location of the paging BWP; a radio network temporary identifier (RNTI) field comprising information indicating the resource location of the paging BWP[0460]-[0461]; carries information on the paging indication such as the location of the paging message; or an input parameter for a hashing function for calculation of the resource location of the paging BWP.
Therefore, it would have been obvious to an ordinary artisan before the effective filing date to modify Park with Murray to provide assistance to wireless device. The reason is that Paging Indicator may be used to indicate the group(s) from which one or more UEs were page, [0291].

Regarding claim 25. Park teaches, wherein the processor and the memory being configured for communicating over the carrier comprising the plurality of BWPs utilizing BWP hopping, comprises the processor and the memory being further configured for: utilizing the transceiver for monitoring a paging indicator search space of the first BWP according to a predetermined paging indication periodicity, [0187], [0188], [0253], [0256]: information corresponding to a paging search space (e.g., pagingSearchSpace) spanning multiple periods of a paging search space.

Regarding claim 26. Park teaches, wherein the processor and the memory are further configured for: switching the transceiver from a previous BWP to the first BWP based on the predetermined paging indication periodicity, [0129], [0130] switching between BWPs after or in response to receiving DCI indication (a frequency hopping bandwidth with which the base station configures the wireless device, see [0091]; furthermore, [0258], [0315]-[0316] and [0321], the message may comprise assistance information that comprises the indication of the periodicity of the paging indications.

Allowable Subject Matter
Claims 9, 12-15, 24 and 27-30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 9. the cited art alone or in combination does not teach the limitations recited that further comprising, wherein the paging BWP is a selected paging BWP from among a plurality of paging BWPs of the plurality of BWPs, wherein the carrier comprises a plurality of non-overlapping hop regions, each of the hop regions comprising a respective subset of BWPs of the plurality of BWPs, each of the respective subsets of BWPs comprising a respective paging BWP, wherein the first BWP is within a first hop region of the plurality of hop regions, and wherein the selected paging BWP is the respective paging BWP of the first hop region.
Claim 24 recites similar recitations and thus are objected to for the same reasons.

Regarding claim 12. the cited art alone or in combination does not teach the limitations recited that further comprising, further comprising: receiving an information element indicating the first BWP as an assigned anchor BWP for the UE.
Claim 27 recites similar recitations and thus are objected to for the same reasons.

Regarding claim 13. the cited art alone or in combination does not teach the limitations recited that further comprising, wherein the first BWP is a selected anchor BWP from among a plurality of anchor BWPs of the plurality of BWPs, and wherein the selected anchor BWP is located at a resource location based on a result of a hashing function using an identifier of the UE as an input parameter.
Claim 28 recites similar recitations and thus are objected to for the same reasons.

Regarding claim 14. the cited art alone or in combination does not teach the limitations recited that further comprising, wherein the first BWP is a selected anchor BWP from among a plurality of anchor BWPs of the plurality of BWPs, and wherein the selected anchor BWP is a closest anchor BWP to the previous BWP from among the plurality of anchor BWPs.
Claim 29 recites similar recitations and thus are objected to for the same reasons.

Regarding claim 15. the cited art alone or in combination does not teach the limitations recited that further comprising, wherein the first BWP is a selected anchor BWP from among a plurality of anchor BWPs of the plurality of BWPs, wherein the carrier comprises a plurality of non-overlapping hop regions, each of the hop regions comprising a respective subset of BWPs of the plurality of BWPs, each of the respective subsets of BWPs comprising a respective anchor BWP, wherein the previous BWP is within a first hop region of the plurality of hop regions, and wherein the selected anchor BWP is the respective anchor BWP of the first hop region.
Claim 30 recites similar recitations and thus are objected to for the same reasons.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL K MAGLO whose telephone number is (571)270-1854. The examiner can normally be reached 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 5712727884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMMANUEL K MAGLO/Examiner, Art Unit 2414   


/EDAN ORGAD/Supervisory Patent Examiner, Art Unit 2414